122 U.S. 360 (1887)
ST. LOUIS, IRON MOUNTAIN AND SOUTHERN RAILWAY
v.
VICKERS.
Supreme Court of United States.
Argued May 2, 1887.
Decided May 27, 1887.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF ARKANSAS.
*361 Mr. John F. Dillon for plaintiff in error.
Mr. F.W. Compton for defendant in error submitted on his brief.
*363 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This judgment is affirmed on the authority of Vicksburg and Meridian Railroad Co. v. Putnam, 118 U.S. 545; Nudd v. Burrows, 91 U.S. 426, 441; Indianapolis, &c., Railroad v. Horst, 93 U.S. 291, 299. A state constitution cannot, any more than a state statute, prohibit the judges of the courts of the United States from charging juries with regard to matters of fact.
Affirmed.